 Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 1 of 22




       EXHIBIT
   PROOF OF SERVICE 1

(a) CERTIFIED MAIL RETURN
    RECEIPT FROM ZOE’S
     PROBATE COUNSEL
Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 2 of 22
Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 3 of 22




      EXHIBIT
  PROOF OF SERVICE 2

(b) PROOF OF NON-SERVICE
AND POLICE REPORT FROM
  DAKOTA BROWN AFTER
MORTAL THREAT AT ZOE’S
     RESIDENCE DURING
     SERVICE ATTEMPT
                          Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 4 of 22
                                                                                                               Court Stamp Here

                                       NON-SERVICE DECLARATION
  Notice: This document contains sensitive data

 Court
                            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA

 Plantiff
                                                   BRIAN ERSKINE


  Defendant                                                                                      Case #

                                                   FORREST FENN
                                                                                                          CV-20-08123-PCT-JJT
 Person to be Served
                                                    ZOE FENN OLD

 Reason Unable to Serve                                                                          Non-Service Date/Time
                                                  Hostile Environment
                                                                                                  12/09/2020             12/09/2020
 Documents                                                                                       Service Fee
                    NOTICE OF MOTION TO SUBSTITUTE PARTY BY F.R.C.P. 25(A)(1);MOTION TO
                   SUBSTITUTE PARTY BY F.R.C.P. *"RULE) 25(A)(1);PROPOSED ORDER GRANTING
                                      SUBSTITION OF PARTY;EXHIBITS
                                                                                                                          $95.00

The undersigned hereby declares: That s(he) is now and at all times herein mentioned was a citizen of the United States,
over the age of eighteen, not an officer of a plaintiff corporation, not a party to nor interested in the above entitled action,
and is competent to be a witness therein.

Declarant states s(he) attempted to serve ZOE FENN OLD at the address of: 803 CALLE ROMOLO, SANTA FE, NM
87505 and was unable to effect service for the following reasons:
12/9/2020 9:07 PM: A man approached me yelling and threatening me, he pulled out a gun and told me I had 10 seconds to
leave or he would shoot me and if he ever saw me again he would kill me. I left the address and called 911 to report the
incident. Officer Stevenson case #2020-012894.


Declarant hereby states under penalty of perjury under the laws of the State of NM that the statement above is true and
correct.
Date: ______________
      12/13/2020




Dakota Brown
5501 Vista Sandia NE, Albuquerque, NM 87111




 Ref REF-7017972                                                                                 Tracking # 0061817302
                                                                         BRIAN ERSKINE
                                                                         <kattigara@gmail.com>
   Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 5 of 22
                  Santa Fe Police Department



  Incident Case Number: 2020-012894
      Reporting Agency: Santa Fe Police Department
         Print Date/Time: 12/10/2020 14:14:21



   Disclaimer: The information contained within this report is
reflective of the investigation at the date and time of its printing.




                                                                        Page 1
                           Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 6 of 22
       Agency Name                                                         INCIDENT/INVESTIGATION                                              Case#
                                                                                                                                                       2020-012894
               Santa Fe Police Department                                                      REPORT                                          Date / Time Reported
  I    ORI                                                                                                                                                12/09/2020 20:46 Wed
  N                           NM0260100                                                                                                        Last Known Secure
  C
      Location of Incident                                                        Premise Type                               Zone/Beat                    12/09/2020 20:45 Wed
  I                                                                                                                                            At Found
  D      803 CALLE ROMOLO, Santa Fe City NM 87505-                                        Residence/home                    SFPD, PB10                    12/09/2020 20:46 Wed
  E          Crime Incident(s)                                     ( Com )        Weapon / Tools None                                                                       Activity
  N    #1                                                                                                                                                                    N
             Documented Information                                               Entry                              Exit                          Security
  T
             9911
  D          Crime Incident                                        (          )   Weapon / Tools                                                                            Activity
  A    #2
  T                                                                               Entry                              Exit                          Security
  A
             Crime Incident                                        (          )   Weapon / Tools                                                                            Activity
       #3
                                                                                  Entry                              Exit                          Security

 MO

       # of Victims 0          Type:                                                                Injury:
              Victim/Business Name (Last, First, Middle)                                      Victim of          DOB         Race Sex Relationship Resident Status    Military
  V     V1                                                                                    Crime #                                 To Offender                  Branch/Status
  I                                                                                                            Age
  C    Home Address                                                                                                                                 Home Phone
  T
  I
       Employer Name/Address                                                                                                      Business Phone               Mobile Phone
  M

       VYR          Make          Model            Style         Color                    Lic/Lis                                 VIN

       CODES: V- Victim (Denote V2, V3) O = Owner (if other than victim)                  R = Reporting Person (if other than victim)
       Type: INDIVIDUAL                                                                             Injury: Internal Injuries Possible
  O
  T   Code Name (Last, First, Middle)                                                         Victim of          DOB         Race Sex Relationship Resident Status    Military
  H        B Protect D Protected                                                              Crime #         Protect 995             To Offender                  Branch/Status
  E
       RP                                                                                                      Age 25         W         M               Non-Resident
  R    Home Address                                                                                                                                 Home Phone
  S                   Protected Personal Identifier Information                                                                                                       505-553-5198
       Employer Name/Address                                                                                                      Business Phone               Mobile Phone
  I                                       ABC LEGAL (PROCESS SERVER)
  N    Type: INDIVIDUAL                                                                             Injury:
  V
  O   Code Name (Last, First, Middle)                                                         Victim of   DOB                Race Sex Relationship Resident Status    Military
             OLD, ZOE ALLISON                                                                 Crime # Protec 1959                     To Offender                  Branch/Status
  L    IO                                                                                               Age 61
  V                                                                                                                           W         F                     Resident
  E    Home Address                                                                                                                                 Home Phone
  D      803 CALLE ROMOLO SANTA FE CITY, NM 875055923                                                                                                                    505-470-8101
       Employer Name/Address                                                                                                      Business Phone               Mobile Phone
                                                 (SELF EMPLOYED)
       1 = None      2 = Burned    3 = Counterfeit / Forged 4 = Damaged / Vandalized          5 = Recovered       6 = Seized       7 = Stolen 8 = Unknown
                                         ("OJ" = Recovered for Other Jurisdiction)
       VI     Status
       # Code Frm/To          Value        OJ QTY                      Property Description                                       Make/Model                        Serial Number



  P
  R
  O
  P
  E
  R
  T
  Y




       Officer/ID#         STEVENSON, SARAH K              (1008206)
       Invest ID#          (0)                                                                                       Supervisor      ALIRE MAEZ, RYAN D                  (1006246)
Status Complainant Signature                               Case Status
                                                           Pending Inactive
                                                                                                                     Case Disposition:
                                                                                                                                                                              Page 2
                                                                                                 12/10/2020
       R_CS1IBR                           Printed By: GJGURULE, GJFSHV2                                              Sys#: 13651                                      12/10/2020 14:14
                              Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 7 of 22
                                              INCIDENT/INVESTIGATION REPORT
  Santa Fe Police Department                                                                                                        Case #   2020-012894
Status    1 = None    2 = Burned     3 = Counterfeit / Forged   4 = Damaged / Vandalized   5 = Recovered   6 = Seized   7 = Stolen 8 = Unknown
Codes

         IBR Status           Quantity      Type Measure                     Suspected Type


 D
 R
 U
 G
 S




         Assisting Officers
          ALIRE MAEZ, R.D. (1006246)


         Suspect Hate / Bias Motivated:     NONE (NO BIAS)

                                                                INCIDENT/INVESTIGATION REPORT
Narr. (cont.) OCA: 2020-012894                                     Santa Fe Police Department
NARRATIVE
On Wednesday, December 9, 2020 I responded to a call for service via telephone in reference to an aggravated assault at 803 Calle
Romolo. Contact was made with the reporting party. An attempt to contact an involved party at this location was made but was
unsuccessful. Due to the reporting party`s statement, the incident is being documented as a Documented Information Incident as there is
no evidence of an assault.




R_CS2IBR                                                         By: GJGURULE, GJFSHV2 12/10/2020 14:14                                                    Page 3
                Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 8 of 22
                                REPORTING OFFICER NARRATIVE                OCA
Santa Fe Police Department                                                                              2020-012894
   Victim                                     Offense                                               Date / Time Reported
                                                 DOCUMENTED INFORMATION                               Wed 12/09/2020 20:46

                THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY



   On Wednesday, December 9, 2020 I responded to a call for service via telephone in reference to a possible
   aggravated assault at 803 Calle Romolo.

   I made contact with Mr. D Prot B Prote who stated he responded to this location to serve legal paperwork for his job.
   Mr. B Prote said as he approached the gate, a male wearing a beanie, jacket and jeans with a beard came outside and
   advised Mr. B Prot not to come onto his property. Mr. B Prote advised the male he was there to deliver paperwork to
   a Ms. Zoe Old. He said the male yelled at him that he didn`t care and didn`t want him on his property. Mr. B Protec
   said the male then told him, "You have 10 seconds to get off my property! If I ever see you here again, i`ll shoot
   you!"

   Mr. B Prote stated the male was holding a pistol in his hand while telling him to leave his property. He said the male
   did not point it at him, nor fire any rounds. Mr. B Prote said he took off running to his vehicle and drove off. He said
   he was not able to get a really good look at the male because it was dark out but believes him to be a Caucasian male
   in his 40s or 50s.

   I was able to find Ms. Zoe Old in the National Crime Information Center, along with a previous phone number. I
   called the phone number but no one answered. I left a message for Ms. Old to return my call.

   If further information becomes available, it will be included in a supplemental.




Reporting Officer: STEVENSON, SARAH K   Printed By: GJGURULE, GJFSHV2   12/10/2020 14:14                                   Page 4
R_CS3NC
          Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 9 of 22

Redaction Log

               Page (# of
 Reason                                            Description
              occurrences)

                               Redacted portions are exempt from production
                               under IPRA because (a) “protected personal
                               identifier information,” as that term is defined in
                               NMSA 1978, Section 14-2-6 (E), “may be redacted
                               by a public body before inspection or copying of a
                               record” under NMSA 1978, Section 14-2-1.1; andor
                               (b) IPRA provides that records are exempt from
                               disclosure to the extent the right to inspect those
Protected                      public records is limited “as otherwise provided by
Personal      2 (5)            law” under NMSA 1978, Section 14-2-1(H), and
Identifier    4 (8)            pursuant to that provision, portions of the records
Information                    you have requested do not constitute a public
                               record to the extent they contain sensitive personal
                               information, pursuant to the holding in Cox v. New
                               Mexico Dep't of Pub. Safety, 2010-NMCA-096, ¶ 30,
                               148 N.M. 934, 941, 242 P.3d 501, 508. Un-redacted
                               records that contain protected personal identifier
                               information shall not be made available on publicly
                               accessible websites operated by or managed on
                               behalf of a public body. NMSA 1978, 14-2-1.1.
  Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 10 of 22




         EXHIBIT
     PROOF OF SERVICE 3

(c) ETHICS COMPLAINT FILED
 AGAINST DEFENSE COUNSEL
       KARL SOMMER
   FOR INTERFERING WITH
  DUE PROCESS BY QUICKLY
    EXPLOITING CRIMINAL
THREAT (b) AIMING TO DIVERT
   SERVICE TO FACILITATE
       RULE 4 FAILURE
Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 11 of 22




       X
     BRIAN                                    ERSKINE
     1338 SABATINA STREET
     PRESCOTT                      AZ                86301
       949 424 4294                          KATTIGARA@GMAIL


     KARL                                     SOMMER
     SOMMER KARNES
     125 LINCOLN AVENUE, SUITE 221
      SANTA FE                     NM                      87501
    Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 12 of 22




                                 X
                                I AM PRO SE PLAINTIFF, KARL IS DEFENSE COUNSEL PRO HAC VICE AND PERHAPS SOON MAIN COUNSEL
                                BY POSSIBLE 28 U. S. C. 1631 CASE TRANSFER TO N. M.; DEFENDANT DIED SEP. 7; DEFENSE FILED SUGG.
                    X           OF DEATH SEP. 8; ISSUES ARE OF NONPARTY REPRESENTATION AND DUE PROCESS INTERFERENCE
                                PROXIMATE TO REPORTED CRIME ENTAILING MORTAL ARMED THREAT TO MY PROCESS SERVER,
                                RE: SERVICE OF RULE 25(a)(1) SUBSTITUTION MOTION, SEE BELOW

                                                                    X
                                                     ERSKINE V. FENN, FILED MAY 26 / 28, SERVED JUN. 4
                                                     CV-20-08123-PCT-JJT (*ARIZONA* FEDERAL COURT)




                    X




                                                                                          CONTRACTS
                                 X                                         X




         AFTER MORTAL ARMED THREAT TO PROCESS SERVER, INTERFERENCE IN RULE 4 PROCESS SERVICE AIMING TO
         DIVERT SERVICE POSSIBLY AIMING TO FURNISH CONVENIENT CAUSE FOR CASE DISMISSAL FOR BAD SERVICE
X
         Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 13 of 22




                                   REFERENCE: https://www.courtlistener.com/docket/17201120/erskine-v-fenn/
ON DEC. 10 (MORNING) MY PAID PROCESS SERVICE PROVIDER (ABC LEGAL) REPORTED IN THE SERVICE LOG THAT
OPPOSING COUNSEL (KARL SOMMER) FOR DECEASED DEFENDANT (FORREST FENN) DIRECTLY CONTACTED ABC LEGAL,
WITHOUT NOTICE TO ME, EXPLOITATIVELY SEEKING TO DIVERT MY INDISPENSABLE NONPARTY SERVICE ATTEMPT OF DEC. 9
(EVENING) ALMOST IMMEDIATELY AFTER THE CONTRACTED PROCESS SERVER REPORTED IN THE SERVICE LOG HAVING
BEEN ORDERED OFF THE PROPERTY, WHERE THAT PERSONAL SERVICE WAS TO BE MADE, BY AN ARMED MAN ISSUING A
MORTAL THREAT

SEE N. M. CRIM. STAT. 30-22-1(a), 18 U. S. C. 1501, ERSKINE V. FENN D#40

SERVICE WAS OF A RULE 25(a)(1) SUBSTITUTION MOTION (D#39), BY RULE 4, ON NONPARTY ESTATE PERSONAL
REPRESENTATIVE AND SUCCESSOR TRUSTEE (“PR”) ZOE FENN OLD (“ZOE”), A PROMINENT SANTA FE RESIDENT

IN THAT DIRECT CONTACT KARL APPEARED TO OFFER TO ABC LEGAL TO ACCEPT SERVICE ON BEHALF OF NONPARTY ZOE…
IS KARL ZOE’S COUNSEL? IF SO, HAVE I BEEN INFORMED? IN WHAT CASE CAPACITY, AS ZOE IS A NONPARTY?

PERSONAL REPRESENTATIVE IS INDISPENSABLE AND MUST BE RULE 4 SERVED, SEE Atkins v. City of Chicago, 547 F.3d 869
(7th Cir. 2008) motion to substitute filed without serving the personal representative of the deceased's estate was ‘a nullity’

RELIANT SERVICE ON KARL AS APPARENTLY OFFERED WOULD VIOLATE RULE 4; SEE Grandbouche v. Lovell, 913 F.2d 835 (10th
Cir. 1990) AND THUS COULD SUPPORT CASE DISMISSAL FOR BAD SERVICE

WAS ZOE SERVED BY DEFENSE THE SUGG. OF DEATH (D#35), AND IF SO, DID THAT SERVICE FIND ARMED RESISTANCE? SEE
United States v. Miller Bros. Constr. Co., 505 F.2d 1031 (10th Cir. 1974), Fariss v. Lynchburg Foundry, 769 F.2d 958 (4th Cir. 1985)

******************************
BOTH THE ARMED THREAT TO MY PROCESS SERVER ***AND KARL’S IMMEDIATELY FOLLOWING INTRUSIVE CONTACT WITH
ABC LEGAL*** MANIPULATIVELY INTERFERE WITH DUE PROCESS

THE OBVIOUS AIM WAS TO DERAIL A HIGH PROFILE CASE DESPERATE DEFENSE LIKELY WILL SPECTACULARLY LOSE ON THE
MERITS (THIS IS “THE FORREST FENN TREASURE ***CONTRACTS CASE***” — IT’S A CONTRACT, I PERFORMED, SEE FILINGS
D#39, THEN D#1) AMID SUSTAINED DEFENSE INTIMIDATION, MISDIRECTION, AND FAILED ATTEMPTS TO TRY THE CASE IN THE
MEDIA MOST RECENTLY ON DEC. 7 BY REVEALING THE IDENTITY OF THE TREASURE’S CUSTODIAN AS IF HE HAD PERFORMED
******************************

ABC LEGAL OFFERED RULE 25(a)(1) MOTION SERVICE BY SHERIFF’S DEPUTY WHO PRESUMABLY WILL NOT FIND ARMED
THREAT; I APPROVED — NOTE THAT SANTA FE CO. SHERIFF’S WEBSITE STATES SHERIFF ***ORDINARILY*** WOULD NOT
SERVE MY MOTION AS IT DOES NOT BEAR THE COURT’S SEAL; WAS KARL ***RELYING ON, OR TRYING TO LEVERAGE, THAT
STATEMENT*** WHEN HE CONTACTED ABC LEGAL, HOPING THE THREAT HAD RENDERED ME UNABLE TO SERVE ZOE? DID
KARL FEEL WRONGLY ASSURED THE SHERIFF WOULD NOT SERVE IN THIS EXCEPTIONAL INSTANCE? (…HOW COMMON ARE
MORTAL THREATS TO PROCESS SERVERS IN NEW MEXICO, THAT KARL WOULD HAVE A BASIS TO KNOW THIS EXCEPTION?)
PERHAPS KARL ALSO DID NOT REALIZE HIS CONTACT WOULD BE LOGGED AND NOTICED TO ME BY ABC LEGAL?

>>> ALSO, WAS D#36, ANOTHER PLAINLY MANIPULATIVE DEFENSE ATTEMPT TO DERAIL THE CASE, PROPER? I COULDN’T
TELL (Because the attorney is neither a party, nor a legal successor or PR, he has no authority to move for substitution under Rule
25(a)(1), as the courts have repeatedly recognized. See, e.g., Boggs v. Dravo Corp., 532 F.2d 897, 900 (3d Cir. 1976); Rende v. Kay,
415 F.2d 983, 985 (D.C. Cir. 1969); Al-Jundi v. Rockefeller, 88 F.R.D. 244, 246 (W.D.N.Y. 1980)). BUT IF ZOE IS NONPARTY, AND KARL
DOESN’T REPRESENT ZOE, WHY… …HOW DOES D#36 HAPPEN?




                                                                                                DEC. 16, 2020
 Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 14 of 22




        EXHIBIT
    PROOF OF SERVICE 4

(d) ABC LEGAL SERVICE LOG
Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 15 of 22
Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 16 of 22
Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 17 of 22
Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 18 of 22
  Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 19 of 22




         EXHIBIT
     PROOF OF SERVICE 5

(e) AFFIDAVIT OF MAILING IN
  SUPPORT OF ANTICIPATED
  FUTURE RULE 4 PERSONAL
SERVICE BY SANTA FE COUNTY
         SHERIFF

SEE N. M. R. Civ. P. Dist. Ct. 1-004
            RULE F
Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 20 of 22




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ARIZONA
_________________________________
Brian Erskine,                    )
                                  )
                 Plaintiff,       )
                                  )
v.                                )   Case No. CV-20-08123-PCT-JJT
                                  )
Forrest Fenn;                     )
                                  )
                 Defendant.       )
_________________________________ )

                    FOURTH AFFIDAVIT OF BRIAN ERSKINE


STATE OF ARIZONA                  )
                                  )
County of Yavapai                 )

I, BRIAN ERSKINE, being first duly sworn, state and allege as follows:

1. I am Plaintiff in Erskine v. Fenn, Case No. CV-20-08123-PCT-JJT (“Case”).

2. Terms herein have the same meaning as in my Case filings.

3. On December 9, 2020, the United States Post Office digitally confirmed delivered

   certified mail of the process, or filings of December 4, 2020 (D#39), whose main part

   is a Rule 25(a)(1) Motion to Substitute Party, to Zoe Fenn Old’s lawyer in a state

   probate action, John Hickey. On December 15, 2020, I placed in the United States

   mail, first class postage paid, two (2) copies of same process, for delivery to Zoe

   Fenn Old at 803 Calle Romolo, Santa Fe, NM 87505; and to Kelly Fenn Sparks at

   153 Ranch Road, Lamy, NM 87540.


Erskine v. Fenn, Case No. CV-20-08123-PCT-JJT
Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 21 of 22
Case 3:20-cv-08123-JJT Document 40-1 Filed 12/17/20 Page 22 of 22
